Citation Nr: 1123233	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  08-17 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right hand disorder, arthritis of the right hand, to include as secondary to an undiagnosed Gulf War illness or degenerative changes of the cervical and thoracic spine.  

2.  Entitlement to service connection for a heart disorder to include a heart murmur.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to December 1992, February 1997 to August 1997, May 1998 to August 1998, October 1998 to February 1999, February 1999 to August 1999, July 2000 to February 2001, and March 2001 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2009, the Veteran testified at a Central Office hearing before the undersigned.  A transcript of this hearing is associated with the claims folder.  In August 2009, the Board denied entitlement to service connection for presbyopia and entitlement to service connection for hemorrhoids and remanded the issues of entitlement to service connection for a heart murmur and arthritis of the right hand for additional development.  As to the right hand issue, the Board is also satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.  

The issue of entitlement to service connection for a heart disorder to include a heart murmur is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was treated in service for right hand complaints and his current right hand strain is related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for a right hand disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal regarding the right hand disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

A disability which is proximately due to or the result of a service-connected disease or injury can be service connected.  See 38 C.F.R. § 3.310 (2010).  The United States Court of Appeals for Veterans Claims (Court) clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  

To establish a claim for secondary service connection, a Veteran must demonstrate that a current disability is the result of a service-connected disability.  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is claiming service connection for a right hand disorder.  It is noted that he has claimed service connection on different theories.  As this decision supports his claim on a direct basis, a discussion of any other theories of entitlement is not necessary.  Further, while the Veteran has claimed service connection for arthritis of the right hand, the Board points out that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus any right hand diagnoses should be considered by the Board to be within the scope of the filed claim. 

The Veteran's service treatment records show that the Veteran was treated during service for an injury to the fourth proximal interphalangeal joint in March 1986.  In May 1997, arthritis of the right hand was diagnosed.  Thus one of the criteria for service connection has been met.  That is, an inservice record of treatment is of record.  The record also contains a current diagnosis of mild, chronic right hand strain on VA examination in October 2009.  Therefore, in order for the Veteran to prevail, there must be a medical nexus between his inservice complaints and his service.  

The October 2009 VA examiner provided a medical opinion regarding the etiology of the Veteran's right hand disorder.  He stated that the current mild right hand strain is at least as likely as not due to the Veteran's military service.  The rationale was that he had reviewed the claims file and evaluated the right hand.  He also noted that there was no showing of right hand arthritis.  

Thus, there is medical evidence of record that supports the proposition that the Veteran's right hand strain is related to his military service.  This conclusion is highly probative since it was offered after examining the Veteran, and reviewing his medical records.  It is supported by rationale and stands uncontradicted by any other opinion of record.  Accordingly, the Board finds that the evidence supports the existence of an etiological relationship between the Veteran's service and the right hand disorder, and service connection is therefore warranted.


ORDER

Service connection for a right hand disorder is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is seeking service connection for a heart disorder characterized as a heart murmur.  He was examined by VA in October 2009.  At that time the examiner noted that in 1987 the Veteran was free of any heart disease based on a normal echo.  He also stated that in April 2009 the Veteran had a normal chest X-ray.  The Veteran was examined and the examiner found no heart murmur.  He reported in his diagnosis that there was no structural valvular or other heart disease producing a murmur as evidenced by a normal echocardiogram in 1987.  

In a March 2011 letter, the Veteran has requested that he be re-examined for his claim for a heart disorder.  He stated that the October 2009 examiner merely listened to his heart via a stethoscope and did not order an echocardiogram.  The Veteran pointed out that prior examiners verified their findings by ordering an echocardiogram.  The Board notes that the October 2009 examiner based his findings on an echo performed in 1987, some twenty years prior.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus the Board agrees that another examination is warranted which would include diagnostic testing.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA cardiac examination to be performed by a VA examiner who has not previously examined him.  The examiner should determine the nature, extent, onset and etiology of any heart murmur or heart disorder found to be present.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies, including an echocardiogram should be scheduled.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any heart murmur or heart disorder found is related to or had its onset during service.  The examiner must render an opinion regarding whether any heart murmur/disorder found to be present represents a disability.  The examiner must render an opinion regarding whether any heart disorder found is a disease or a defect.  If it is determined that any heart murmur or disorder found to be present is a disease rather than a defect, the examiner must render an opinion regarding whether the heart murmur/disorder clearly and unmistakably preexisted service and, if so, whether the heart murmur/disorder clearly and unmistakably was not aggravated by service.  The rationale for all opinions expressed should be provided in a legible report. 

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


